Birdsong, Presiding Judge,
concurring specially.
I concur with the majority that the judgment of the trial court must be reversed; however, I cannot join in the analysis employed by my colleagues in arriving at this disposition.
Uniform Superior Court Rule 4.8 (to notify of related cases) must be read in pari materia with Uniform Superior Court Rule 4.1 (prohi*486bition on ex parte communications). We so read it is readily apparent that notice to judges under Rule 4.8 must be communicated in writing with a copy to opposing counsel so as to avoid the prohibition against ex parte communications. Such notice would become a part of the record in the case; lack of written notice therefore would be apparent from the face of the record.
Decided August 22, 1994.
Manchel, Johnson & Wiggins, Howard J. Manchel, Allan L. Galbraith, for appellants.
Crim & Bassler, Nikolai Makarenko, Jr., for appellee.
However, Rule 4.8 is merely an administrative rule designed to promote judicial economy and to facilitate timely case disposition; it does not on its face create any procedural or substantive due process rights in behalf of an opposing party. In this case, written notice was not given in accordance with Rule 4.8 but the case proceeded to a jury verdict in favor of appellants/plaintiffs; thereafter, judgment was entered to conform to the verdict (see generally OCGA § 9-12-9). Any procedural deficiency arising from lack of notice under Rule 4.8 would not result per se in any form of error prejudicial to the fundamental rights of the parties. Lack of notice under Rule 4.8 could be cured by timely amendment prior to trial and, in the absence of actual prejudice shown, until the verdict itself. A defect which would be amendable before the verdict would be cured by the judgment in the case. Mercer v. Nowell, 179 Ga. 37, 40 (175 SE 12). Moreover, “[a] judgment may not be set aside for any defect in the pleadings or the record that is aided by verdict or amendable as a matter of form.” OCGA § 9-12-15; Auld v. Schmelz, 199 Ga. 633 (1) (34 SE2d 860). The judgment in this case was perforce aided by the verdict to which it conformed.
Additionally, any error caused by failure to give written notice as required by Rule 4.8 was not, under the circumstances here attendant, inconsistent with substantial justice and did not affect adversely the substantial rights of the parties. Accordingly, any such error would be harmless and, pursuant to OCGA § 9-11-61, would provide no grounds for setting aside the verdict or for vacating the judgment. See also OCGA § 9-12-4 (verdicts shall not be avoided unless from necessity).